DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the claims simply reiterate claim language which is not proper for US patent abstract practice.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,337 and in view of teachings from ‘337 with regards to instant claims 3, 4, 12 and 13. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is only slightly different from patented claim 1 in that it omits limitations to the yarn comprising partially oriented yarns.  In that respect it is simply broader than patented claim 1.  The MPEP is clear that allowed species claims anticipate and therefore establish a clear case of prima facie obviousness over .
Instant Independent claim 10 is only slightly different from patented claim 1 in that it omits limitations to the yarn comprising partially oriented yarns, yarn material and yarn dimensions.  In that respect, it is simply broader than patented claim 10.  The MPEP is clear that allowed species claims anticipate and therefore establish a clear case of prima facie obviousness over subsequent genus claims.  One of ordinary skill in the art prior to filing the invention would have had the knowledge to arrive at the broader genus of the already patented species.
Instant Independent claim 19 is only slightly different from patented claim 17 in that it omits limitations to the yarn comprising partially oriented yarns, yarn material and yarn dimensions.  In that respect, it is simply broader than patented claim 17.  The MPEP is clear that allowed species claims anticipate and therefore establish a clear case of prima facie obviousness over subsequent genus claims.  One of ordinary skill in the art prior to filing the invention would have had the knowledge to arrive at the broader genus of the already patented species.
Regarding instant claims 3 and 4, patented claim 3 does teach cotton and cellulosic in the warp yarns but does not specifically teach the specific types of ‘cellulosic materials’ recited in claims 3 and 4.  However, the types of ‘cellulosic materials’ claims are widely known and commonly used types of synthetic cellulosic materials.  As evidence, ‘337 is cited as it teaches, “While the set of warp yarns discussed above may preferentially be made of a cotton material, exemplary warp yarns are made of cellulosic fiber material (e.g., viscose, bamboo). Additionally, while the weft yarns (formed adjacent substantially parallel yarns) discussed above may preferentially be made of polyester (natural and/or synthetic) filament fibers, exemplary embodiments may aid in the realization of all desired characteristics even when the weft yarns are made of synthetic filament fibers (e.g., synthetic polyester, acrylic, nylon). All reasonable variations are within the scope of the exemplary embodiments discussed herein (par. 128).”
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the ‘cellulosic material’ of parent claims to be made of any of the commonly known and widely used ‘cellulosic’ materials including viscose and bamboo as taught by ‘337.
Regarding instant claims 12 and 13, patented claim 11 does teach cotton and cellulosic in the warp yarns but does not specifically teach the specific types of ‘cellulosic materials’ recited in claims 3 and 4.  However, the types of ‘cellulosic materials’ claims are widely known and commonly used types of synthetic cellulosic materials.  As evidence, ‘337 is cited as it teaches, “While the set of warp yarns discussed above may preferentially be made of a cotton material, exemplary embodiments may aid in the realization of all desired characteristics even when the set of warp yarns are made of cellulosic fiber material (e.g., viscose, bamboo). Additionally, while the weft yarns (formed adjacent substantially parallel yarns) discussed above may preferentially be made of polyester (natural and/or synthetic) filament fibers, exemplary embodiments may aid in the realization of all desired 
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the ‘cellulosic material’ of parent claims to be made of any of the commonly known and widely used ‘cellulosic’ materials including viscose and bamboo as taught by ‘337.
Remaining instant claims are taught fully by patented claims as shown by table below:

Instant claims
Patented claims from 
10,808,337
1
1 simply broader as above
2
1
3
3
4
3
5
2
6
5
7
6
8
7
9
8

10 broader as above
11
10
12
11
13
11
14
10
15
13
16
14
17
15
18
16
19
17 broader omits Partially oriented yarn
20
17














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732